     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 1 of 8 Page ID #:543



 1 BRETT BERMAN (PA SBN 204843) (pro hac vice pending)
   BBerman@FoxRothschild.com
 2 FOX ROTHSCHILD LLP
   2000 Market Street, 20th Floor
 3 Philadelphia, PA 19103-3222
   Telephone: (215) 299-2000
 4 Facsimile: (215) 299-2150
 5 JOSEPH A. UNGARO II (CA SBN 315190)
   Jungaro@FoxRothschild.com
 6 FOX ROTHSCHILD LLP
   10250 Constellation Blvd, Suite 900
 7 Los Angeles, CA 90067
   Telephone: (310) 598-4150
 8 Facsimile: (310) 391-9828
 9 Attorneys for Defendant,
10 COMPLETE BUSINESS SOLUTIONS dba PAR FUNDING
11
12                                  UNITED STATES DISTRICT COURT

13                              CENTRAL DISTRICT OF CALIFORNIA

14
15
       DAVID MICHERY, an Individual,                   Case No. 2:20-cv-04409-SVW-JPR

16
                        Plaintiff,                     DEFENDANT’S REPLY IN
                                                       SUPPORT OF MOTION TO
17
               v.                                      TRANSFER VENUE UNDER 28
                                                       U.S.C. SECTION 1404
18
   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. DBA PAR FUNDING, a Date: July 13, 2020
19
   Delaware Corporation           Time: 1:30 p.m.
                                  Department: 10A
20
              Defendants.         Judge: Hon. Stephen V. Wilson

21
22
23
24
25
26
27
28


                                                 -1-             Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 2 of 8 Page ID #:544



 1        I.       INTRODUCTION
 2             Plaintiff David Michery’s (“Plaintiff”) Opposition to the instant Motion is an
 3    exercise is misinterpretation, misdirection, and misleading the Court. Even
 4    Plaintiff’s format is improper – while he executed a Declaration in support of the
 5    Opposition [Dkt. No. 19-1], the Opposition itself does not contain a single citation
 6    to the Declaration, calling into question whether the factual allegations have been
 7    sufficiently presented under Local Rule 7-6. Substantively, Plaintiff ignores the fact
 8    that the parties entered into a binding forum selection clause and choice of law
 9    provision in the four subject factoring agreements (the “Factoring Agreements”),
10    and claims this Court’s district would simply be more convenient for Plaintiff. Such
11    a preposterous assertion flies in the face of basic fundamentals of federal court
12    litigation. Even further, at no point in the Opposition (nor in the Complaint), has
13    Plaintiff argued that the forum selection clause or choice of law provision
14    themselves are somehow unenforceable or invalid. Such a lack of argument and lack
15    of citation to authority runs rampant in Plaintiff’s Opposition. In fact, most of the
16    authority cited by Plaintiff in his Opposition actually supports venue transfer (see,
17    e.g., Opposition at p. 4:17-24) – but this does not stop Plaintiff from seeking denial
18    of the Motion anyway.
19             Plaintiff’s Opposition is not convincing. Plaintiff again takes issue with the
20    fact that Defendant sought to enforce the terms of the Factoring Agreements against
21    Plaintiff instead of Mullen Technologies, Inc. (“Mullen”) – without any authority
22    stating Defendant was required to first proceed against Mullen. Such authority does
23    not exist. Even more glaringly, Plaintiff has not made a single mention of the fact
24    that he has appeared and continues to litigate issues with Defendant
25    contemporaneously in Pennsylvania. See Request for Judicial Notice (“RFJN”) Ex.
26    B. Plaintiff’s Opposition is wanting for facts, case law, or statute in support of his
27    argument, but it falls short of presenting any cogent argument which should
28    convince this Court to deny Defendant’s Motion to Transfer Venue.

                                                  -2-            Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 3 of 8 Page ID #:545



 1        II.      ARGUMENT
 2                 A. Defendant’s Alleged Conduct is Encompassed by The Factoring
 3                     Agreements
 4              While Plaintiff states that Defendant “fails to explain how this [Jurisdiction
 5    and Venue] clause supposedly applies to Plaintiff’s tort claims,” the representation
 6    is entirely disingenuous and an outright lie to the Court. Indeed, Defendant’s Motion
 7    dedicated an entire argument section to this issue. [See Dkt. No. 15-1 – Motion at
 8    Section III. C., p. 6]. Plaintiff’s argument seem to boil down to a claim that
 9    intentional torts do not arise under Plaintiff’s guaranty or the interpretation,
10    performance, or breach of the guaranty. Opposition at p. 2:18-21. Ironically, Plaintiff
11    claims that Defendant improperly attempted to enforce the terms of the Factoring
12    Agreements, yet simultaneously claims such attempts are somehow unrelated to the
13    Factoring Agreements. Plaintiff’s litigation plan can best be described as speaking
14    out of both sides of his mouth.
15              As Defendant has stated all along, the types of notice sent by Defendant (an
16    example of which Plaintiff attached to his Complaint) are specifically required under
17    UCC § 9-406 in order to give notice of assignment. [See, e.g., Dkt. No. 10, Ex. A]
18    UCC § 9-406 requires that “a notification, authenticated by the assignor or the
19    assignee, that the amount due or to become due has been assigned and that payment
20    is to be made to the assignee.” The allegedly defamatory statements, which are
21    evident on the face of the exhibit to Plaintiff’s Complaint merely state that
22    “Merchant has defaulted on a secured merchant agreement between Merchant and
23    CBSG.” Plaintiff’s only counter to this is that the U.C.C. Notice of Assignment and
24    Lien arose from Defendant’s relationship with Mullen, but not Plaintiff. Opposition
25    at p. 3:5-8. This statement is entirely lacking of merit. Such a position is at odds with
26    the language of subject Factoring Agreements and a basic understanding of contract
27    guaranties. Indeed, the guaranties signed by Plaintiff in each of the Factoring
28    Agreements expressly states:

                                                  -3-             Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 4 of 8 Page ID #:546



 1            “In the event merchant Seller violates its representations and warranties
 2            under or breaches any term or condition or obligation or covenant under
              the Purchase Agreement, Purchaser may enforce its rights under this
 3            Guaranty without first seeking to obtain payment from Merchant Seller,
 4            any/or other guarantor, or any Collateral, Additional Collateral, and/or
              Cross-Collateral Purchaser may hold pursuant to this Guaranty of any
 5            other guaranty.” Ungaro Decl. Ex. A-D at p. 18.
 6            Defendant was within its contractual rights to recover under the Factoring
 7    Agreements from Mullen, Plaintiff, or both, in whichever order. The fact that
 8    Plaintiff was listed as a “dba” in correspondence is not dispositive, and has no
 9    bearing on whether Defendant was within its right to send the subject
10    correspondence naming both Mullen and Plaintiff.
11                     1.       Intentional Torts are not per se outside the scope of forum selection
12                              clauses
13            Unsurprisingly, Plaintiff does not provide any authority for the baseless
14    contention that intentional torts are somehow immune from application of a forum
15    selection clause or choice of law provision. On the contrary, courts in this
16    jurisdiction have long held the opposite to be true. See, e.g., Manetti-Farrow, Inc. v.
17    Gucci America, Inc., 858 F.2d 509, 514 (9th Cir. 1988). “Whether a forum selection
18    clause applies to tort claims depends on whether resolution of the claims relates to
19    interpretation of the contract.” Ibid. The case of Maroon Society, Inc. v. Unison
20    Consulting, Inc., 2019 WL 8108717 (C.D. Cal. July 26, 2019) is illustrative. In
21    Maroon Society, the plaintiff brought claims for, among other things, trade
22    libel/defamation due to misrepresentations by the defendant (a former business
23    partner), which allegedly disparaged the plaintiff and his professional relationships
24    within Los Angeles. The Court held that the defendant’s conduct/statements “at the
25    very least ‘relate in some way’ to the contract” and the “business relationship”
26    between the parties. Id. at *4. Accordingly, the Court held that the forum selection
27    clause covered the plaintiff’s intentional tort claim and transferred the case to
28    Illinois. See also Giving Back Fund Inc. v. Miami Marketing Group LLC, 2011 WL

                                                       -4-               Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 5 of 8 Page ID #:547



 1    13218024 at *5 (C.D. Cal. January 24, 2011) (holding that “claims for conversion,
 2    unlawful business practices, fraud, trade libel, defamation … require interpretation
 3    of the contract and therefore fall within the scope of the forum selection clause”
 4    (emphasis added)).
 5            Here, Plaintiff cannot reasonably argue that Defendant’s alleged conduct does
 6    not “relate in some way” to the Factoring Agreements or the business relationship
 7    amongst the parties. The opposite is true – Defendant’s conduct arises out of an
 8    attempted collection of a debt due by both Mullen and Plaintiff (due to the guaranty
 9    agreement). Even more evident, is the tactic Defendant used to collect on the debt
10    was that which is required under UCC § 9-406. In light of the foregoing authority,
11    Defendant’s actions should be determined to be encompassed by the forum selection
12    clause, and the action should be transferred.
13                 B. The Interests of Justice Support Transferring Venue
14            Plaintiff correctly cites Jones v. GNC Franchising, Inc., 211 F.3d 495, 497
15    (9th Cir. 2000) for the list of factors the Court may consider when ruling on this
16    Motion: (1) the location where the relevant agreements were negotiated and
17    executed, (2) the state that is most familiar with the governing law, (3) the plaintiff's
18    choice of forum, (4) the respective parties’ contacts with the forum, (5) the contacts
19    relating to the plaintiff’s cause of action in the chosen forum, (6) the differences in
20    the costs of litigation in the two forums, (7) the availability of compulsory process
21    to compel attendance of unwilling non-party witnesses, and (8) the ease of access to
22    sources of proof. Despite citing the correct case, however, Plaintiff incorrectly
23    applies the analysis.
24            Plaintiff’s entire argument is a house of cards built on the weak foundation of
25    a claim that “the guarantee does not apply to tort claims asserted by [Plaintiff] and
26    thus “there are no relevant agreements at play.” Opposition at p. 7:18-21. Plaintiff
27    fails to substantiate how the guaranty does not apply, and for the reasons set forth,
28    infra, in section II. A., Plaintiff is patently incorrect. In making this wild allegation,

                                                 -5-              Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 6 of 8 Page ID #:548



 1    Plaintiff then “punts” and fails to even consider the first two factors (location where
 2    agreements were negotiated and signed, and state most familiar with governing law).
 3    This is a strategic omission, considering the Factoring Agreements are governed by
 4    Pennsylvania law.
 5            Next, Plaintiff claims that “Defendant’s contacts with the forum are
 6    significant.” Opposition at p. 7:27. In support of this assertion, Plaintiff’s sole claim
 7    is that Defendant mailed correspondence to businesses in California. Id. at 7:27 –
 8    8:2. “Purposeful availment” of a forum requires more than communicating with
 9    businesses in that forum, and even requires more than entering into contracts with
10    entities within the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–75
11    (1985) (the purposeful availment requirement ensures a defendant will not be haled
12    into a jurisdiction solely due to attenuated contracts). Plaintiff has made no showing
13    that Defendant has purposefully availed itself to this Court’s jurisdiction.
14            The costs of litigation, even to Plaintiff, are increased by allowing litigation
15    to proceed in this forum. Pursuant to the Factoring Agreements, Defendant filed a
16    Civil Action Complaint – in Confession of Judgment (“Civil Action for COJ”)
17    against Mullen (and its fictitious business names) and Plaintiff in the Philadelphia
18    County Court of Common Pleas, on or about March 25, 2020, seeking Judgment in
19    the amount of $355,508.90. See RFJN Ex. A. Both Mullen and Plaintiff appeared in
20    the Civil Action for COJ (prior to filing the Complaint in the instant action) and
21    disputed the Confession of Judgment by filing a Petition to Strike and Open
22    Confessed Judgment and Stay Execution Proceedings. RFJN Ex. B. Thus, in
23    addition to currently litigating similar issues in two forums, Plaintiff is forcing
24    Defendant to do the same. The Civil Action for COJ deals with the Factoring
25    Agreements and collection thereunder. Should Plaintiff have related claims, as those
26    asserted in the Complaint, he could bring them in the pending litigation in
27    Pennsylvania.
28    ///

                                                 -6-             Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 7 of 8 Page ID #:549



 1            Finally, Plaintiff believes his convenience and the location of a small number
 2    of witnesses is sufficient to disregard the forum selection clause and keep the case
 3    in this forum. Most importantly, the above factors listed in Jones make no mention
                                           1
 4    of “convenience” of witnesses. Instead, Jones considers (a) compulsory process to
 5    compel attendance of unwilling non-party witnesses, and (b) access to sources of
 6    proof. Plaintiff’s omission regarding these considerations is telling. Plaintiff has
 7    provided no argument that the agreed-upon forum does not have a process to compel
 8    attendance of unwilling non-party witnesses. Further, any sources of “proof” that
 9    Defendant sent the subject letters to Plaintiff’s industry colleagues are within
10    Defendant’s possession, and would be produced in discovery – Plaintiff need not
11    haul over thirty-two (32) persons/entities into court just to prove Defendant mailed
12    correspondence. [See Dkt. No. 16 at p. 4:27-28]. Plaintiff’s Declaration in support
13    of the Opposition states eight (8) witnesses are located in the jurisdiction [See Dkt.
14    No. 19-1 at ¶¶ 9-14]. However, the fact that a fraction of witnesses are allegedly
15    located in this Court’s jurisdiction is not a determinative factor enough to outweigh
16    the express terms of the Factoring Agreements.
17                 C. Plaintiff Has Not Argued the Forum Selection Clause or Choice of
18                     Law Clause are Invalid or Unenforceable
19            Courts in this jurisdiction have long held that claims are waived when no case
20    law or argument in support are presented. FDIC v. Garner, 126 F.3d 1138, 1145
21    (9th Cir. 1997); see also, Seattle School Dist., No. 1 v. B.S., 82 F.3d 1493, 1502 (9th
22    Cir. 1996) (party who presents no explanation in support of claim of error waives
23    issue); Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990)
24    (“A litigant who fails to press a point by supporting it with pertinent authority, or by
25
26
      1
27     Plaintiff apparently conflates the Jones test with the terms “convenience of the parties and
      witnesses” in Fed. R. Civ. P. § 1404(a). It should be noted however, that Fed. R. Civ. P. §
28    1404(a) gives the Court authority to transfer a case to another district for convenience of the
      parties, but does not instruct the Court to retain jurisdiciton on convenience grounds.
                                                      -7-                Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
     Case 2:20-cv-04409-SVW-JPR Document 20 Filed 06/26/20 Page 8 of 8 Page ID #:550



 1    showing why it is sound despite a lack of supporting authority…forfeits the point.
 2    We will not do his research for him.”).
 3            Here, Plaintiff has not challenged the validity or enforceability of the forum
 4    selection clause or choice of law provision. In light of Plaintiff’s failure to advance
 5    authority or argument challenging those clauses, the argument has been abandoned.
 6    Therefore, this Court should consider the forum selection clause and choice of law
 7    provisions to be valid.
 8        III.     CONCLUSION
 9            In light of the foregoing, Par respectfully reiterates its request that the Court
10    grant the Motion to Transfer Venue in this case to the United States District Court
11    for the Eastern District of Pennsylvania or Court of Common Pleas of Philadelphia
12    County.
13
14
       Dated: June 26, 2020                             FOX ROTHSCHILD LLP
15
                                               By
16                                             :        /s/ Joseph A. Ungaro II
                                                        BRETT BERMAN
17                                                      JOSEPH A. UNGARO II
                                                        Attorneys for Defendant,
18                                                      COMPLETE BUSINESS
                                                        SOLUTIONS dba PAR FUNDING
19
20

21
22
23
24
25
26
27
28


                                                  -8-             Reply ISO Motion to Transfer Venue
      Active\111713738.v1-6/26/20
